Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.
Applicant in page 8 of the Remarks argues that Chiu does not teach wherein the lower portion of the compound layer penetrates through a portion of the barrier layer.
It should be noted that examiner relies on the broadest reasonable interpretation of the claim which here interprets the meaning of “penetrates” to penetrate physically or chemically through a portion of the barrier layer. As can be seen lower portion of layer 120 is touching layer 108 (barrier layer). Therefore due to the chemical process of depositing those two layer on top of each other the top layer 120 penetrates chemically through layer 108 at least at their interface. 
Regarding Claim 4, applicant argues in page 9 of the Remarks that Chiu does not particularly disclose that “a bandgap of the nitride layer is larger than a bandgap of the compound semiconductor layer and a bandgap of the space layer”.
It should be noted that Chiu [0015] teaches the material of the nitride layer to be either (Aluminum Nitride) AlN or (Boron Nitride) BN which are well known high quality material to prevent gate current leakage which has a bandgap of (6 eV; known in the art); also [0014] discloses that the compound layer is made of GaN (which has a known bandgap of 3.4eV) and [0016] discloses the material of the spacer to be SiN (which . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al. (US 2018/0308953 A1; hereinafter Chiu).

Regarding Claim 1, Chiu (Fig.1) discloses a semiconductor device, comprising:  
2a channel layer (106; [0011]) disposed on a substrate (104);  
3a barrier layer (108; [0011]) disposed on the channel layer (106);  
4a nitride layer (122; [0015]) disposed on the barrier layer (108);  
5a compound semiconductor layer (120; [0015]) comprising an upper portion (top portion of 120) and a lower 6portion (lower portion of 120), wherein the lower portion (lower portion) penetrates through the nitride layer (122) and a portion of 7the barrier layer (108);  
8a spacer layer (124; [0016]) conformally disposed on a portion of the barrier layer (108) and 9extending onto the nitride layer (122); 

11a pair of source/drain electrodes (116, 118; [0017]) disposed on opposite sides of the gate 12electrode (128), wherein the pair of source/drain electrodes (116/ 118) extends through the spacer 13layer (124), the nitride layer (122), and at least a portion of the barrier layer (108).  
Regarding Claim 17. The semiconductor device of claim 1, Chiu (Fig.1; [0013]) discloses wherein the pair of source/drain 2electrodes (116/118) penetrates through the barrier layer (108; [0013]) and extends to the channel layer (106; [0013]).  
Regarding Claim 110. The semiconductor device of claim 1, Chiu (Fig.1) discloses further comprising a buffer layer (114/112; [0012]) 2between the substrate (104) and the channel layer (106).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 2-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Lu et al. (US 2017/0092752 A1; hereinafter Lu).

Regarding Claim 12, The semiconductor device of claim 1, Chiu does not particularly disclose wherein the nitride layer (122) comprises 2gallium nitride (GaN), aluminum gallium nitride (AlGaN), aluminum indium nitride 3(AlInN), aluminum gallium indium nitride (AlGaInN), indium gallium nitride 4(InGaN), or a combination thereof.  
Lu (fig.12; [0072]) teaches in a related reference a nitride layer (832) comprising GaN and InGaN.
Therefore it would have been obvious in the art before the filling of the application to have chosen GaN and InGaN as a nitride layer since this structure with chosen material increases breakdown voltages and preventing high gate leakage.
Regarding Claim 13. The semiconductor device of claim 1, Chiu is silent regarding the nitride thickness.
Lu ([0076]) in a related reference teaches a nitride layer (832; fig.12) wherein a thickness of the nitride 2layer ranges from about 1 nm to about 20 nm (discloses less than 20nm).  
Therefore it would have been obvious in the art before the filling of the application to have chosen a nitride layer with those specific thickness since this structure with chosen thickness increases breakdown voltages and preventing high gate leakage.
Regarding Claim 15, The semiconductor device of claim 4, Chiu does not particularly discloses wherein the spacer layer comprises 2aluminum nitride (AlN), aluminum gallium nitride (AlGaN), aluminum indium nitride 3 (AlInN), aluminum gallium indium nitride (AlGaInN), or a combination thereof.  

Therefore it would have been obvious in the art before the filling of the application to have such spacer layer since this structure with chosen material increases breakdown voltages and preventing high gate leakage.

3.	Claims 4, 6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu.
Regarding Claim 34, The semiconductor device of claim 1, Chiu does not particularly discloses wherein a bandgap of the nitride layer 4is larger than a bandgap of the compound semiconductor layer and a bandgap of the 5spacer layer.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have nitride layer, compound layer, and spacer layer with any desired bandgap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 16. The semiconductor device of claim 1, Chiu does not particularly discloses wherein a thickness of the spacer 2layer ranges from about 1 nm to about 7 nm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have spacer layer with any desired thickness, since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416.

Regarding Claim 18, The semiconductor device of claim 1, Chiu does not particularly discloses wherein the barrier layer has a 2maximum thickness, wherein the maximum thickness ranges from about 10 nm to 3about 60 nm.  
It would have been obvious matter of design choice to have barrier layer with any desired thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV, A). In re Rose, 105 USPQ 237 (CCPA) 1955).

Regarding Claim 19, The semiconductor device of claim 8, Chiu does not particularly discloses wherein the barrier layer (132) has a 2thickness under the gate electrode (170), wherein the thickness ranges from about 5 nm to 3about 15 nm.  
It would have been obvious matter of design choice to have barrier layer with any desired thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV, A). In re Rose, 105 USPQ 237 (CCPA) 1955).

Regarding Claim 111, The semiconductor device of claim 1, Chiu does not particularly discloses wherein the upper portion and the 2lower portion of the compound semiconductor layer have different dopant 3concentrations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to compound layer with any concentrations, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design c1hoice. In re Leshin, 125 USPQ 416.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/          Examiner, Art Unit 2898                                                                                                                                                                                              
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 30, 2021